       Case 5:21-cv-03197-BLF Document 1 Filed 04/30/21 Page 1 of 8




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8
                           UNITED STATES DISTRICT COURT
9
                          NORTHERN DISTRICT OF CALIFORNIA
10
11     Brian Whitaker                            Case No.
12               Plaintiff,
                                                 Complaint For Damages And
13       v.                                      Injunctive Relief For Violations
                                                 Of: Americans With Disabilities
14     Peninsula Creamery, a California          Act; Unruh Civil Rights Act
       Corporation
15
                 Defendants.
16
17
18         Plaintiff Brian Whitaker complains of Peninsula Creamery, a California
19   Corporation; and alleges as follows:
20
21     PARTIES:
22     1. Plaintiff is a California resident with physical disabilities. He is
23   substantially limited in his ability to walk. He suffers from a C-4 spinal cord
24   injury. He is a quadriplegic. He uses a wheelchair for mobility.
25     2. Defendant Peninsula Creamery owned Peninsula Creamery located at
26   or about 900 High St, Palo Alto, California, in April 2021.
27     3. Defendant Peninsula Creamery owns Peninsula Creamery located at or
28   about 900 High St, Palo Alto, California, currently.


                                            1

     Complaint
       Case 5:21-cv-03197-BLF Document 1 Filed 04/30/21 Page 2 of 8




1      4. Plaintiff does not know the true names of Defendants, their business
2    capacities, their ownership connection to the property and business, or their
3    relative responsibilities in causing the access violations herein complained of,
4    and alleges a joint venture and common enterprise by all such Defendants.
5    Plaintiff is informed and believes that each of the Defendants herein is
6    responsible in some capacity for the events herein alleged, or is a necessary
7    party for obtaining appropriate relief. Plaintiff will seek leave to amend when
8    the true names, capacities, connections, and responsibilities of the Defendants
9    are ascertained.
10
11     JURISDICTION & VENUE:
12     5. The Court has subject matter jurisdiction over the action pursuant to 28
13   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
14   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
15     6. Pursuant to supplemental jurisdiction, an attendant and related cause
16   of action, arising from the same nucleus of operative facts and arising out of
17   the same transactions, is also brought under California’s Unruh Civil Rights
18   Act, which act expressly incorporates the Americans with Disabilities Act.
19     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
20   founded on the fact that the real property which is the subject of this action is
21   located in this district and that Plaintiff's cause of action arose in this district.
22
23     FACTUAL ALLEGATIONS:
24     8. Plaintiff went to Peninsula Creamery in April 2021 with the intention to
25   avail himself of its goods or services motivated in part to determine if the
26   defendants comply with the disability access laws. Not only did Plaintiff
27   personally encounter the unlawful barriers in April 2021, but he wanted to
28   return and patronize the business several times but was specifically deterred


                                               2

     Complaint
       Case 5:21-cv-03197-BLF Document 1 Filed 04/30/21 Page 3 of 8




1    due to his actual personal knowledge of the barriers gleaned from his
2    encounter with them.
3      9. Peninsula Creamery is a facility open to the public, a place of public
4    accommodation, and a business establishment.
5      10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
6    to provide wheelchair accessible dining surfaces in conformance with the ADA
7    Standards as it relates to wheelchair users like the plaintiff.
8      11. Peninsula Creamery provides dining surfaces to its customers but fails
9    to provide any wheelchair accessible dining surfaces.
10     12. A problem that plaintiff encountered was the lack of sufficient knee or
11   toe clearance under the outside dining surfaces for wheelchair users.
12     13. Plaintiff believes that there are other features of the dining surfaces that
13   likely fail to comply with the ADA Standards and seeks to have fully compliant
14   dining surfaces for wheelchair users.
15     14. On information and belief, the defendants currently fail to provide
16   wheelchair accessible dining surfaces.
17     15. Additionally, on the date of the plaintiff’s visit, the defendants failed to
18   provide wheelchair accessible door hardware in conformance with the ADA
19   Standards as it relates to wheelchair users like the plaintiff.
20     16. Peninsula Creamery provides door hardware to its customers but fails
21   to provide any wheelchair accessible door hardware.
22     17. A problem that plaintiff encountered was that there was a horizontal
23   pull bar on the entrance doors that required tight twisting and grasping of the
24   wrist.
25     18. Plaintiff believes that there are other features of the door hardware that
26   likely fail to comply with the ADA Standards and seeks to have fully compliant
27   door hardware for wheelchair users.
28     19. On information and belief, the defendants currently fail to provide


                                              3

     Complaint
        Case 5:21-cv-03197-BLF Document 1 Filed 04/30/21 Page 4 of 8




1    wheelchair accessible door hardware.
2      20. These barriers relate to and impact the plaintiff’s disability. Plaintiff
3    personally encountered these barriers.
4      21. As a wheelchair user, the plaintiff benefits from and is entitled to use
5    wheelchair accessible facilities. By failing to provide accessible facilities, the
6    defendants denied the plaintiff full and equal access.
7      22. The failure to provide accessible facilities created difficulty and
8    discomfort for the Plaintiff.
9      23. The defendants have failed to maintain in working and useable
10   conditions those features required to provide ready access to persons with
11   disabilities.
12     24. The barriers identified above are easily removed without much
13   difficulty or expense. They are the types of barriers identified by the
14   Department of Justice as presumably readily achievable to remove and, in fact,
15   these barriers are readily achievable to remove. Moreover, there are numerous
16   alternative accommodations that could be made to provide a greater level of
17   access if complete removal were not achievable.
18     25. Plaintiff will return to Peninsula Creamery to avail himself of its goods
19   or services and to determine compliance with the disability access laws once it
20   is represented to him that Peninsula Creamery and its facilities are accessible.
21   Plaintiff is currently deterred from doing so because of his knowledge of the
22   existing barriers and his uncertainty about the existence of yet other barriers
23   on the site. If the barriers are not removed, the plaintiff will face unlawful and
24   discriminatory barriers again.
25     26. Given the obvious and blatant nature of the barriers and violations
26   alleged herein, the plaintiff alleges, on information and belief, that there are
27   other violations and barriers on the site that relate to his disability. Plaintiff will
28   amend the complaint, to provide proper notice regarding the scope of this


                                               4

     Complaint
       Case 5:21-cv-03197-BLF Document 1 Filed 04/30/21 Page 5 of 8




1    lawsuit, once he conducts a site inspection. However, please be on notice that
2    the plaintiff seeks to have all barriers related to his disability remedied. See
3    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
4    encounters one barrier at a site, he can sue to have all barriers that relate to his
5    disability removed regardless of whether he personally encountered them).
6
7    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
8    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
9    Defendants.) (42 U.S.C. section 12101, et seq.)
10     27. Plaintiff re-pleads and incorporates by reference, as if fully set forth
11   again herein, the allegations contained in all prior paragraphs of this
12   complaint.
13     28. Under the ADA, it is an act of discrimination to fail to ensure that the
14   privileges, advantages, accommodations, facilities, goods and services of any
15   place of public accommodation is offered on a full and equal basis by anyone
16   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
17   § 12182(a). Discrimination is defined, inter alia, as follows:
18            a. A failure to make reasonable modifications in policies, practices,
19                or procedures, when such modifications are necessary to afford
20                goods,     services,   facilities,   privileges,    advantages,     or
21                accommodations to individuals with disabilities, unless the
22                accommodation would work a fundamental alteration of those
23                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
24            b. A failure to remove architectural barriers where such removal is
25                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
26                defined by reference to the ADA Standards.
27            c. A failure to make alterations in such a manner that, to the
28                maximum extent feasible, the altered portions of the facility are


                                              5

     Complaint
       Case 5:21-cv-03197-BLF Document 1 Filed 04/30/21 Page 6 of 8




1                 readily accessible to and usable by individuals with disabilities,
2                 including individuals who use wheelchairs or to ensure that, to the
3                 maximum extent feasible, the path of travel to the altered area and
4                 the bathrooms, telephones, and drinking fountains serving the
5                 altered area, are readily accessible to and usable by individuals
6                 with disabilities. 42 U.S.C. § 12183(a)(2).
7      29. When a business provides facilities such as dining surfaces, it must
8    provide accessible dining surfaces.
9      30. Here, accessible dining surfaces have not been provided in
10   conformance with the ADA Standards.
11     31. When a business provides facilities such as door hardware, it must
12   provide accessible door hardware.
13     32. Here, accessible door hardware has not been provided in conformance
14   with the ADA Standards.
15     33. The Safe Harbor provisions of the 2010 Standards are not applicable
16   here because the conditions challenged in this lawsuit do not comply with the
17   1991 Standards.
18     34. A public accommodation must maintain in operable working condition
19   those features of its facilities and equipment that are required to be readily
20   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
21     35. Here, the failure to ensure that the accessible facilities were available
22   and ready to be used by the plaintiff is a violation of the law.
23
24   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
25   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
26   Code § 51-53.)
27     36. Plaintiff repleads and incorporates by reference, as if fully set forth
28   again herein, the allegations contained in all prior paragraphs of this


                                              6

     Complaint
        Case 5:21-cv-03197-BLF Document 1 Filed 04/30/21 Page 7 of 8




1    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
2    that persons with disabilities are entitled to full and equal accommodations,
3    advantages, facilities, privileges, or services in all business establishment of
4    every kind whatsoever within the jurisdiction of the State of California. Cal.
5    Civ. Code §51(b).
6       37. The Unruh Act provides that a violation of the ADA is a violation of the
7    Unruh Act. Cal. Civ. Code, § 51(f).
8       38. Defendants’ acts and omissions, as herein alleged, have violated the
9    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
10   rights to full and equal use of the accommodations, advantages, facilities,
11   privileges, or services offered.
12      39. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
13   discomfort or embarrassment for the plaintiff, the defendants are also each
14   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
15   (c).)
16
17             PRAYER:
18             Wherefore, Plaintiff prays that this Court award damages and provide
19   relief as follows:
20           1. For injunctive relief, compelling Defendants to comply with the
21   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
22   plaintiff is not invoking section 55 of the California Civil Code and is not
23   seeking injunctive relief under the Disabled Persons Act at all.
24           2. For equitable nominal damages for violation of the ADA. See
25   Uzuegbunam v. Preczewski, --- U.S. ---, 2021 WL 850106 (U.S. Mar. 8, 2021)
26   and any other equitable relief the Court sees fit to grant.
27           3. Damages under the Unruh Civil Rights Act, which provides for actual
28   damages and a statutory minimum of $4,000 for each offense.


                                              7

     Complaint
       Case 5:21-cv-03197-BLF Document 1 Filed 04/30/21 Page 8 of 8




1       4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
2    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
3
     Dated: April 28, 2021           CENTER FOR DISABILITY ACCESS
4
5
6                                    By: _______________________
7                                          Amanda Seabock, Esq.
                                           Attorney for plaintiff
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           8

     Complaint
